                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


LORI SUE W., 1
an individual,
                                                                              No. 6:18-cv-01268-AC
                Plaintiff,
        V.                                                                      OPINION & ORDER

ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.




MOSMAN,J.,

        On September 16, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [15], recommending that the Commissioner's decision be reversed

and remanded for further proceedings. Neither party objected.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or




1 In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [15]

as my own opinion. The Commissioner's decision is REVERSED and this case is REMANDED

for further proceedings.

       IT rs   so ORDERED.
       DATED this J..2,<lay of November, 2019.




                                                             Chief United Stat




2 - OPINION AND ORDER
